          Case 1:18-cv-00342-LKG Document 70 Filed 02/05/21 Page 1 of 2




          In the United States Court of Federal Claims
                                              )
ISA BRITTAIN, et al.,                         )
                                              )
                       Plaintiffs,            )
                                              )               No. 18-342L
v.                                            )
                                              )               Filed February 5, 2021
THE UNITED STATES,                            )
                                              )
                       Defendant.             )
                                              )

                                     SCHEDULING ORDER

       On January 29, 2021, the government filed a joint status report and a joint motion on
behalf of the parties to amend the Court’s November 18, 2020, Scheduling Order in the above-
captioned rails-to-trails matter. ECF No. 69. In the joint motion, government counsel represents
that the parties have reached a settlement on property damages for eight of the landowners and
that the parties agree that further expert discovery is necessary regarding the claims of the
remaining landowners. But, government counsel also represents that the parties require
additional time to complete their rebuttal reports. And so, the parties request that the Court
amend the schedule for expert discovery.

       In light of the foregoing, the Court GRANTS the parties’ joint motion to amend the
schedule for expert discovery and MODIFIES the Scheduling Order dated November 18, 2020,
as follows:

       The parties shall submit rebuttal expert
       disclosures and reports, if any.                            March 4, 2021

       Close of expert discovery.                                  April 30, 2021
  Case 1:18-cv-00342-LKG Document 70 Filed 02/05/21 Page 2 of 2




The parties shall FILE a joint status report
regarding the status of expert discovery and
their respective views on how this matter
should proceed.                                         April 30, 2021

IT IS SO ORDERED.



                                             s/ Lydia Kay Griggsby
                                             LYDIA KAY GRIGGSBY
                                             Judge




                                         2
